Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on December 17, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-15 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 12/17/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-15 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Doyle et al (U.S. Pub. No. 2018/0307480) teaches acquire a web-page signature file associated to the web-content, from a web-server hosting a website for displaying the web-content, wherein the web-page signature file includes a plurality of data related to the web-content. Doyle et al (U.S. Pub. No. 2018/0307480) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest analyse the plurality of data included in the web-page signature file to identify a modification in the website; - compare the web-content stored in the data repository with the web-content displayed on the website to determine additional web-content included in the web- content displayed on the website; - use a machine learning algorithm to determine an importance value for the additional web-content using a set of predefined parameters, wherein importance value of the additional web  content defines  significance of the additional web-content in context of the web-content displayed on the website; and  crawl the web-content stored in the data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163